United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40197
                        Conference Calendar


MACARIO PERALES,

                                         Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-02-CV-123
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Macario Perales appeals from the district court’s dismissal

for failure to state a claim pursuant to 42 U.S.C. § 1997e(c)(1)

and FED. R. CIV. P. 12(b)(6) of his pro se, in forma pauperis

(IFP) civil rights complaint.   Perales alleged that the Texas

Department of Criminal Justice (TDCJ) violated his constitutional

rights when, after disciplinary proceedings, the TDCJ seized

money from his prison trust account to pay for prison property

that Perales damaged.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40197
                                  -2-

     Although this court applies less stringent standards to

parties proceeding pro se than to parties represented by counsel

and liberally construes pro se briefs, pro se parties must still

brief the issues and reasonably comply with the requirements of

FED. R. APP. P. 28.   Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.

1994).   Perales makes no coherent argument that addresses the

basis of the district court’s decision, and this court will not

construct arguments or theories absent a coherent discussion of

those issues.    See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Perales’ appeal is

without arguable merit and is DISMISSED as frivolous.     See Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal each count as a “strike” for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Perales is WARNED that if he accumulates three

strikes he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.    See 28

U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.